Order entered March 5, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00792-CV

          ETX SUCCESSOR TYLER F/K/A EAST TEXAS MEDICAL CENTER
             A/K/A EAST TEXAS MEDICAL CENTER TYLER, Appellant

                                                V.

              THE ESTATE OF THERESA FREEMAN, BY AND THROUGH
              RADONDA ELLIS, AS INDEPENDENT EXECUTOR, Appellee

                      On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                            Trial Court Cause No. 99320-422

                                            ORDER

       Before the Court is appellee’s March 4, 2019 motion for an extension of time to file its

cross-appellant’s reply brief. We GRANT the motion. We ORDER the reply brief tendered by

appellee on March 4, 2019 filed as of the date of this order.


                                                       /s/      KEN MOLBERG
                                                                JUSTICE